Exhibit 10.4
FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT
          FIFTH AMENDMENT dated as of December 18, 2008 (this “Amendment”) to
EMPLOYMENT AGREEMENT dated as of February 27, 2003, as amended (the “Agreement”)
by and between TRW Limited (the “Company”) and Peter J. Lake (“Executive”).
          WHEREAS, in order to comply with Section 409A of the Internal Revenue
Code of 1986 and the Treasury Regulations and related guidance promulgated
thereunder, Executive and Company desire to amend the Agreement as set forth
below.
          In consideration of the premises and mutual covenants herein, the
parties agree as follows:
          1. Defined Terms. Capitalized terms used herein but not defined shall
have the meanings assigned to them in the Agreement.
          2. Amendment to Section 4 of the Agreement. The last sentence of
Section 4 of the Agreement is amended in its entirety, effective January 1,
2009, to read as follows:
“Any Annual Bonus declared by the Compensation Committee of the Board of
Directors of TRW Automotive Holdings Corp. shall be paid by the Company to
Executive in the calendar year following the year to which it relates, as soon
as administratively practicable following the determination of the Annual Bonus,
but in no event later than March 15th of the calendar year following the year to
which the Annual Bonus relates.”
          3. Amendment to Sections 5 and 6 of the Agreement. Sections 5 and 6 of
the Agreement are each amended, effective January 1, 2009, by adding the
following new sentence to the end thereof:
“To the extent any reimbursement or in-kind benefit provided herein is
includable in Executive’s income, any such reimbursements or benefits shall be
paid promptly to Executive in accordance with past practice (if any), but in no
event later than December 31st of the year following the year in which Executive
incurs the expense, and the amount of any reimbursement or in-kind benefit
provided in one year shall not affect the amount of any such reimbursement or
benefit provided in a subsequent year.”
          4. Amendment to Section 7.c.(ii) of the Agreement. Section 7.c.(ii) of
the Agreement shall be amended in its entirety, effective January 1, 2009, to
read as follows:
          “For purposes of this Agreement, “Good Reason” shall mean
(A) the failure of the Company to pay or cause to be paid or provide Executive’s
Base Salary, Annual Bonus or Employee Benefits when due hereunder,
(B) any requirement that Executive’s principal office shall be located other
than within the Michigan counties of Wayne, Oakland, Macomb and Washtenaw,
(C) any adverse change in Executive’s reporting relationship, or

 



--------------------------------------------------------------------------------



 



(D) any material diminution for a period of at least 30 days in Executive’s
authority or responsibilities from those described in Section 2 hereof;
provided, that the events described in clauses (A), (B), (C), or (D) of this
Section 7(c)(ii) shall constitute Good Reason only if the Company fails to cure
such event within
(1) thirty days after receipt from Executive of written notice of the event
which constitutes Good Reason pursuant to clauses (B), (C) or (D) or
(2) ten days after receipt from Executive of written notice of the event which
constitutes Good Reason pursuant to clause (A) or such greater period of time,
but not more than thirty days, as shall be required by Section 409A of the
Internal Revenue Code of 1986 (the “Code”) and the Treasury Regulations and
related guidance promulgated thereunder (collectively referred to herein as
“Section 409A”).”
          5. Amendment to Section 7.c.(iv) of the Agreement. Section 7.c.(iv) of
the Agreement shall be amended, effective January 1, 2009, by adding the
following new sentence to the end thereof:
“Notwithstanding anything to the contrary herein, in the event the Change in
Control occurs within the first six (6) months following Executive’s separation
from service, payment of the amounts described in (x) and (y), to the extent
they constitute Excess Amounts (as defined in Section 7.h.(ii)(B)), shall not be
paid until the six-month anniversary of the date of Executive’s separation from
service, in accordance with the requirements of Section 7.h.”
          6. Amendment to Section 7.d.(ii) of the Agreement. The first sentence
of Section 7.d.(ii) of the Agreement shall be amended, effective January 1,
2009, by eliminating subsection (C) and adding the following subsections (C) and
(D) to the end thereof:
“(C) any “person” or “group” (as defined above) other than AI or its Affiliates
(as defined below) acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition of such person or group) ownership of
stock of Holdings or TRW Automotive possessing 30 percent or more of the total
voting power of the stock of Holdings or TRW Automotive, as applicable, or
(D) a majority of the members of the Board of Directors of Holdings (the
“Holdings Board”) is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Holdings Board, as it was constituted at the beginning of such 12-month period.”
          7. Amendment to Section 7.d.(iii)(B) of the Agreement.
Section 7.d.(iii)(B) of the Agreement shall be amended, effective January 1,
2009, by replacing the phrase “as soon as practicable, but in no event later
than ten (10) business days, following such termination of employment” with the
phrase “as soon as practicable, but in no event later than ten (10) business
days, following such termination of employment, except as otherwise provided
under Section 7.h. for any Excess Amount (as defined in Section 7.h.(ii)(B)).”
          8. Amendment to Section 7.e.(iii)(B) of the Agreement.
Section 7.e.(iii)(B) of the Agreement shall be amended, effective January 1,
2009, in its entirety to read as follows:

2



--------------------------------------------------------------------------------



 



     “(B) subject to Executive’s continued compliance with the provisions of
Section 9 (except for insignificant breaches of Section 9 as reasonably
determined by the Company), (x) continued payment of Executive’s Base Salary and
(y) a monthly payment equal to Executive’s Average Annual Bonus (as defined in
Section 7.c.(iii)) divided by twelve (12), for a period of twelve (12) months
following the date of such termination; provided, that Executive shall not be
entitled to any other cash severance or cash termination benefits under any
other plans, programs or arrangements of the Company or its affiliates other
than retirement benefit plans;”
          9. Addition of Section 7.h. to the Agreement. Section 7 of the
Agreement shall be amended by adding, effective January 1, 2009, the following
new subsection h.:
“h. In order to comply with Section 409A, the following provisions shall apply:
(i) For purposes of Section 7 of this Agreement, a termination of employment
means a “separation from service” as defined by Section 409A.
(ii) All payments due under Sections 7.c. through e. (other than the Permitted
Items, as defined in Section 7.h.(ii)(C)) following an involuntary separation
from service, as defined by Section 409A, including any resignation by Executive
for Good Reason, whether in connection with any Change in Control or otherwise,
shall be made subject to the following:
     (A) During the first six (6) months following Executive’s involuntary
separation from service, in no event shall the amount payable hereunder exceed
two times the lesser of (1) Executive’s annualized compensation based on his
annual rate of pay for the calendar year preceding the calendar year in which
the separation from service occurs and (2) the limitation in effect under Code
Section 401(a)(17) for the year in which Executive’s separation from service
occurs ($230,000 for 2008).
     (B) To the extent the amount otherwise payable hereunder during the first
six (6) months following Executive’s involuntary separation from service would,
but for subsection (A) above, exceed two times the lesser of (1) Executive’s
annualized compensation based on his annual rate of pay for the calendar year
preceding the calendar year in which the separation from service occurs and (2)
the limitation in effect under Code Section 401(a)(17) for the year in which
Executive’s separation from service occurs (referred to herein as the “Excess
Amount”), the Excess Amount shall be accumulated and paid to Executive in a lump
sum on the six-month anniversary of the date of Executive’s separation from
service (or the first business day thereafter, if such anniversary date is not a
business day). Any remaining installments or lump sum payments payable hereunder
shall continue or otherwise be made in accordance with the applicable provisions
of this Agreement.

3



--------------------------------------------------------------------------------



 



     (C) All amounts to be provided to Executive under Sections 7.c. through e.
shall be taken into account in determining the Excess Amount, and therefore
subject to the six (6) month delay in payment described above, other than the
following (collectively, the “Permitted Items”):
(1) The Accrued Rights.
(2) Any Pro Rata Bonus.
     (3) Any benefits continued hereunder for medical, dental, life insurance
and disability benefits following Executive’s separation from service that are
excludable from income.
     (4) Expenses or benefits that are includable in income to the extent such
amounts do not exceed the limit in effect under Code Section 402(g) ($15,500 for
2008) for the year in which Executive’s separation from service occurs.
Accordingly, the Permitted Items may be paid or provided to Executive during the
first six months following separation from service in accordance with the
applicable provisions of this Agreement.
(iii) To the extent any reimbursement for an expense or in-kind benefit incurred
prior to separation from service is includable in Executive’s income, such
reimbursements shall be paid promptly to Executive in accordance with past
practice, but in no event later than December 31st of the year following the
year in which Executive incurs the expense, and the amount of any reimbursement
or in-kind benefit provided in one year shall not affect the amount of any such
reimbursement or benefit provided in a subsequent year.”
          10. Addition of Section 7.i. to the Agreement. Section 7 of the
Agreement shall be amended by adding, effective January 1, 2009, the following
new subsection i. to the end thereof:
“i. Amounts otherwise payable under Sections 7.c.(iv) or 7.d.(iii) that are
delayed for a period of six (6) months following Executive’s separation from
service in accordance with Section 7.h. and the entire amount payable under
Section 7.e.(iii), shall be contributed by the Company to a grantor trust
established by the Company with an independent trustee immediately following the
occurrence of all events giving rise to Executive’s entitlement to such amounts.
The costs and fees associated with establishing and maintaining such grantor
trust shall be borne by the Company. The amounts held in trust shall be invested
in a stable value fund or other similar investment vehicle, which seeks to
preserve principal while earning interest income. The investment vehicle shall
be selected by an independent investment manager appointed by the Company. The
interest income realized shall be included in and paid to Executive as and when
Executive’s severance payments under this Section 7 are made.”

4



--------------------------------------------------------------------------------



 



          11. Amendment to Section 11.j. of the Agreement. Section 11.j. of the
Agreement is amended, effective January 1, 2009, by adding the following new
sentence to the end thereof:
“To the extent any reimbursement provided herein is includable in Executive’s
income, any such reimbursement shall be paid promptly to Executive, but in no
event later than December 31st of the year following the year in which
Executive’s right to such reimbursement is established hereunder, and the amount
of any reimbursement provided in one year shall not affect the amount of any
such reimbursement provided in a subsequent year.”
          12. No Other Amendments; Effectiveness. Except as set forth in this
Amendment, the Agreement is ratified and confirmed in all respects. This
Amendment shall be effective as of the date hereof, except that provisions which
expressly set forth a later effective date shall become effective on such later
date.
          13. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
conflicts of laws principles thereof.
          14. Counterparts. This Amendment may be signed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as
of the day and year first above written.

                TRW Limited            
By:
Name:
  /s/ David L. Bialosky
 
David L. Bialosky       /s/ Peter J. Lake
 
     Peter J. Lake  
Title:
  Attorney-in-Fact          

6